                             Case 1:21-cr-00467-JEB Document 5 Filed 07/15/21 Page 1 of 1

AO 442 (Rev. 01109) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                        District of Columbia


                        United States of America
                                   v.                                               )
                                                                                    ,
                               ERIK RAU
                                                                          Case: 1:21-mj-00524
                                                                          Assigned To: Meriweather, Robin M.
______________                                                            Assign. Date: 7/13/2021
                                  Defendant
                                                                          Description: COMPLAINT WI ARREST WARRANT

                                                                  ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)         ERIK RAU
                                      -------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o    Superseding Indictment               o   Information         o   Superseding Information                rf Complaint
o     Probation Violation Petition                  o     Supervised Release Violation Petition             o Violation       Notice       0 Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 1752(a)(1) and (2), knowingly enter or remain in any restricted building or grounds without lawful authority to
 do; knowingly, and with intent to impede or disrupt the orderly conduct of Government business

 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and utter loud, threatening, or abusive language, or
 engage in disorderly or disruptive conduct; parade, demonstrate, or picket in any of the Capitol Buildings


                                                                                                                               2021.07.13
                                                                                                     P -/J(w~
                                                                                                        """L,                  15:55:45 -04'00'
Date:       07/13/2021
                                                                                                                Issuing officer's signature


City and state:            Washington, D.C.                                                   Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                                  Printed name and title


                                                                                  Return


at
            This warraE was received on Nate)
     (city and state)        0 ~\AM~\),~          0 t\'
                                                                7/  r7} -=-=--.
                                                              __'_~.<-f-, lOu-_         , and the person was arrested on         (date)
                                                                                                                                              I   I
                                              I



Date:       7/''!J/2Pl-.{
                   I


                                                                                   5k~                #. f3~Yl5ktM'
                                                                                                                  Printed name and title
